 

EXHIBIT 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 22, 2005, by
and between SPHERIX INCORPORATED, a Delaware corporation (the “Company”), and
CORNELL CAPITAL PARTNERS, LP, a Delaware limited partnership (the “Investor”).

 

WHEREAS:

 

A.                                   In connection with the Standby Equity
Distribution Agreement by and between the parties hereto of even date herewith
(the “Standby Equity Distribution Agreement”), the Company has agreed, upon the
terms and subject to the conditions of the Standby Equity Distribution
Agreement, to issue and sell to the Investor that number of shares of the
Company’s common stock, par value $0.005 per share (the “Common Stock”), which
can be purchased pursuant to the terms of the Standby Equity Distribution
Agreement for an aggregate purchase price of up to Four Million
Dollars ($4,000,000).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Standby Equity Distribution Agreement.

 

B.                                     To induce the Investor to execute and
deliver the Standby Equity Distribution Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 


1.                                       DEFINITIONS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 

A.                                       “PERSON” MEANS A CORPORATION, A LIMITED
LIABILITY COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ORGANIZATION, A BUSINESS,
AN INDIVIDUAL, A GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF OR A GOVERNMENTAL
AGENCY.

 

B.                                      “REGISTER,” “REGISTERED,” AND
“REGISTRATION” REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR
MORE REGISTRATION STATEMENTS (AS DEFINED BELOW) IN COMPLIANCE WITH THE
SECURITIES ACT AND PURSUANT TO RULE 415 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED
BASIS (“RULE 415”), AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT(S) BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”).

 

C.                                       “REGISTRABLE SECURITIES” MEANS THE
INVESTOR’S SHARES, AS DEFINED IN THE STANDBY EQUITY DISTRIBUTION AGREEMENT AND
SHARES OF COMMON STOCK ISSUABLE TO INVESTORS PURSUANT TO THE STANDBY EQUITY
DISTRIBUTION AGREEMENT.

 

D.                                      “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WHICH COVERS THE REGISTRABLE
SECURITIES.

 

--------------------------------------------------------------------------------


 


2.                                       REGISTRATION.

 

A.                                       MANDATORY REGISTRATION.  THE COMPANY
SHALL PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT ON FORM S-2 OR ON
SUCH OTHER FORM AS IS AVAILABLE.  THE COMPANY SHALL CAUSE SUCH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC PRIOR TO THE FIRST SALE TO THE
INVESTOR OF THE COMPANY’S COMMON STOCK PURSUANT TO THE STANDBY EQUITY
DISTRIBUTION AGREEMENT.

 

B.                                      SUFFICIENT NUMBER OF SHARES REGISTERED. 
IN THE EVENT THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE
SECURITIES WHICH THE INVESTOR HAS PURCHASED PURSUANT TO THE STANDBY EQUITY
DISTRIBUTION AGREEMENT, THE COMPANY SHALL AMEND THE REGISTRATION STATEMENT, OR
FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE THEREFORE, IF
APPLICABLE), OR BOTH, SO AS TO COVER ALL OF SUCH REGISTRABLE SECURITIES WHICH
THE INVESTOR HAS PURCHASED PURSUANT TO THE STANDBY EQUITY DISTRIBUTION AGREEMENT
AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15) DAYS AFTER
THE NECESSITY THEREFORE ARISES.  THE COMPANY SHALL USE IT BEST EFFORTS TO CAUSE
SUCH AMENDMENT AND/OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS
PRACTICABLE FOLLOWING THE FILING THEREOF.  FOR PURPOSES OF THE FOREGOING
PROVISION, THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL
BE DEEMED “INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES” IF AT ANY
TIME THE NUMBER OF REGISTRABLE SECURITIES ISSUABLE ON AN ADVANCE NOTICE DATE IS
GREATER THAN THE NUMBER OF SHARES AVAILABLE FOR RESALE UNDER SUCH REGISTRATION
STATEMENT.

 


3.                                       RELATED OBLIGATIONS.


 

A.                                       THE COMPANY SHALL KEEP THE REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE DATE ON WHICH
THE INVESTOR SHALL HAVE SOLD ALL THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT OR ALL SUCH SHARES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144(K) (THE “REGISTRATION PERIOD”), WHICH REGISTRATION STATEMENT (INCLUDING
ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.

 

B.                                      THE COMPANY SHALL PREPARE AND FILE WITH
THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO
A REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED
BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE
SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS
OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH
REGISTRATION STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT
(INCLUDING PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY’S FILING A
REPORT ON FORM 10-K, FORM 10-Q OR FORM 8-K OR ANY ANALOGOUS REPORT UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), THE COMPANY
SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO THE REGISTRATION
STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE
SEC ON THE SAME DAY ON

 

2

--------------------------------------------------------------------------------


 

WHICH THE EXCHANGE ACT REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR THE
COMPANY TO AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT.

 

C.                                       THE COMPANY SHALL FURNISH TO THE
INVESTOR WITHOUT CHARGE, (I) AT LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AS
DECLARED EFFECTIVE BY THE SEC AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, ALL
EXHIBITS AND EACH PRELIMINARY PROSPECTUS, (II) TEN (10) COPIES OF THE FINAL
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY
REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS AS SUCH INVESTOR MAY
REASONABLY REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF
THE REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.

 

D.                                      THE COMPANY SHALL USE ITS BEST EFFORTS
TO (I) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS
IN THE UNITED STATES AS THE INVESTOR REASONABLY REQUESTS, (II) PREPARE AND FILE
IN THOSE JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS)
AND SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND
(IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO (W) MAKE ANY CHANGE TO ITS CERTIFICATE OF INCORPORATION OR BY-LAWS,
(X) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(D), (Y) SUBJECT ITSELF TO GENERAL
TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY THE
INVESTOR OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION
IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.

 

E.                                       AS PROMPTLY AS PRACTICABLE AFTER
BECOMING AWARE OF SUCH EVENT OR DEVELOPMENT, THE COMPANY SHALL NOTIFY THE
INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED
THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC INFORMATION),
AND PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO
CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF SUCH
SUPPLEMENT OR AMENDMENT TO EACH INVESTOR.  THE COMPANY SHALL ALSO PROMPTLY
NOTIFY THE INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF
SUCH EFFECTIVENESS SHALL BE DELIVERED TO THE INVESTOR BY FACSIMILE ON THE SAME
DAY OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED
INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.

 

3

--------------------------------------------------------------------------------


 

F.                                         THE COMPANY SHALL USE ITS BEST
EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE SUSPENSION OF THE
QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION
WITHIN THE UNITED STATES OF AMERICA AND, IF SUCH AN ORDER OR SUSPENSION IS
ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST
POSSIBLE MOMENT AND TO NOTIFY THE INVESTOR OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.

 

G.                                      THE COMPANY SHALL MAKE AVAILABLE FOR
INSPECTION BY (I) THE INVESTOR AND (II) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS
RETAINED BY THE INVESTOR (COLLECTIVELY, THE “INSPECTORS”) ALL PERTINENT
FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED
NECESSARY BY EACH INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE, AND THE INVESTOR HEREBY
AGREES, TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT
TO AN INVESTOR) OR USE OF ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY
DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE
INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT OR IS OTHERWISE REQUIRED UNDER THE SECURITIES ACT, (B) THE RELEASE OF
SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA OR ORDER
FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT OF WHICH
THE INSPECTOR AND THE INVESTOR HAS KNOWLEDGE.  THE INVESTOR AGREES THAT IT
SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, THE RECORDS DEEMED CONFIDENTIAL.

 

H.                                      THE COMPANY SHALL HOLD IN CONFIDENCE AND
NOT MAKE ANY DISCLOSURE OF INFORMATION CONCERNING THE INVESTOR PROVIDED TO THE
COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH
FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER FINAL, NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY
OF COMPETENT JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT
OR ANY OTHER AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT
DISCLOSURE OF SUCH INFORMATION CONCERNING THE INVESTOR IS SOUGHT IN OR BY A
COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT WRITTEN NOTICE TO THE INVESTOR AND ALLOW THE INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.

 

I.                                          THE COMPANY SHALL USE ITS BEST
EFFORTS EITHER TO CAUSE ALL THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT (I) TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF
THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE
LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH
EXCHANGE OR TO SECURE THE INCLUSION FOR QUOTATION ON THE NATIONAL ASSOCIATION OF
SECURITIES

 

4

--------------------------------------------------------------------------------


 

DEALERS, INC. OTC BULLETIN BOARD FOR SUCH REGISTRABLE SECURITIES.  THE COMPANY
SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION
UNDER THIS SECTION 3(J).

 

J.                                          THE COMPANY SHALL COOPERATE WITH THE
INVESTOR TO THE EXTENT APPLICABLE, TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND) REPRESENTING THE
REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION STATEMENT AND
ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY
BE, AS THE INVESTOR MAY REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE
INVESTOR MAY REQUEST.

 

K.                                       THE COMPANY SHALL USE ITS BEST EFFORTS
TO CAUSE THE REGISTRABLE SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES.

 

L.                                          THE COMPANY SHALL MAKE GENERALLY
AVAILABLE TO ITS SECURITY HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN
NINETY (90) DAYS AFTER THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS
STATEMENT (IN FORM COMPLYING WITH THE PROVISIONS OF RULE 158 UNDER THE
SECURITIES ACT) COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE
FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT.

 

M.                                    THE COMPANY SHALL OTHERWISE USE ITS BEST
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN
CONNECTION WITH ANY REGISTRATION HEREUNDER.

 

N.                                      WITHIN TWO (2) BUSINESS DAYS AFTER A
REGISTRATION STATEMENT WHICH COVERS REGISTRABLE SECURITIES IS ORDERED EFFECTIVE
BY THE SEC, THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE
COMPANY TO DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH
COPIES TO THE INVESTOR) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE BY THE SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.

 

O.                                      THE COMPANY SHALL TAKE ALL OTHER
REASONABLE ACTIONS NECESSARY TO EXPEDITE AND FACILITATE DISPOSITION BY THE
INVESTOR OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT.

 


4.                                       OBLIGATIONS OF THE INVESTOR.


 

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required.  Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of the Investor in
accordance with the terms of the Standby Equity Distribution Agreement in
connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of 3(e) and for which the Investor has not
yet settled.

 

5

--------------------------------------------------------------------------------


 


5.                                       EXPENSES OF REGISTRATION.


 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

 


6.                                       INDEMNIFICATION.


 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

A.                                       TO THE FULLEST EXTENT PERMITTED BY LAW,
THE COMPANY WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND THE
INVESTOR, THE DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES
OF, AND EACH PERSON, IF ANY, WHO CONTROLS THE INVESTOR WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES,
COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT
OR SEVERAL (COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL
TAKEN FROM THE FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE
OR OTHER REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED,
WHETHER OR NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED
DAMAGES”), TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR
ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON: (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF
THE OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION
IN WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION
OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING; OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY
OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER LAW, INCLUDING, WITHOUT
LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THERE UNDER
RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(III) BEING, COLLECTIVELY, “VIOLATIONS”).  THE COMPANY SHALL REIMBURSE THE
INVESTOR AND EACH SUCH CONTROLLING PERSON PROMPTLY AS SUCH EXPENSES ARE INCURRED
AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR DISBURSEMENTS OR OTHER REASONABLE
EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A): (X) SHALL NOT APPLY TO
A CLAIM BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH
OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING
TO THE COMPANY BY SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE IN CONNECTION WITH
THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR
SUPPLEMENT THERETO; (Y) SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS BASED
ON A FAILURE OF THE INVESTOR TO DELIVER OR TO CAUSE TO BE DELIVERED THE
PROSPECTUS MADE AVAILABLE BY THE COMPANY, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(E); AND (Z) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT

 

6

--------------------------------------------------------------------------------


 

THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON.

 

B.                                      IN CONNECTION WITH A REGISTRATION
STATEMENT, THE INVESTOR AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE
SAME EXTENT AND IN THE SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY,
EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT
AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY
CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR
INDEMNIFIED DAMAGES ARISE OUT OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO
THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH VIOLATION OCCURS IN RELIANCE UPON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE
INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT; AND,
SUBJECT TO SECTION 6(D), THE INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, FURTHER, HOWEVER, THAT THE
INVESTOR SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM
OR INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO THE INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(B) WITH RESPECT TO ANY PROSPECTUS SHALL
NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PARTY IF THE UNTRUE STATEMENT OR
OMISSION OF MATERIAL FACT CONTAINED IN THE PROSPECTUS WAS CORRECTED AND SUCH NEW
PROSPECTUS WAS DELIVERED TO THE INVESTOR PRIOR TO THE INVESTOR’S USE OF THE
PROSPECTUS TO WHICH THE CLAIM RELATES.

 

C.                                       PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6 OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR
PROCEEDING) INVOLVING A CLAIM, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING
PARTY UNDER THIS SECTION 6, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE
OF THE COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL
FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING
PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING
PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING  INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING. THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL COOPERATE FULLY
WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY
SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO

 

7

--------------------------------------------------------------------------------


 

THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED
PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM.  THE
INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY
APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT
NEGOTIATIONS WITH RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR
ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR
WRITTEN CONSENT, PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT
UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER
COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  FOLLOWING
INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH
ACTION.

 

D.                                      THE INDEMNIFICATION REQUIRED BY THIS
SECTION 6 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE
COURSE OF THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR
INDEMNIFIED DAMAGES ARE INCURRED.

 

E.                                       THE INDEMNITY AGREEMENTS CONTAINED
HEREIN SHALL BE IN ADDITION TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR
OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO
PURSUANT TO THE LAW.

 


7.                                       CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 


8.                                       REPORTS UNDER THE EXCHANGE ACT.


 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”) the Company agrees to:

 

A.                                       MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;

 

8

--------------------------------------------------------------------------------


 

B.                                      FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT
BEING UNDERSTOOD THAT NOTHING HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER
SECTION 6.3 OF THE STANDBY EQUITY DISTRIBUTION AGREEMENT) AND THE FILING OF SUCH
REPORTS AND OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF
RULE 144; AND

 

C.                                       FURNISH TO THE INVESTOR SO LONG AS THE
INVESTOR OWNS REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND
DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION AS MAY BE
REASONABLY REQUESTED TO PERMIT THE INVESTOR TO SELL SUCH SECURITIES PURSUANT TO
RULE 144 WITHOUT REGISTRATION.

 


9.                                       AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only by a written agreement between the Company and the
Investor.  Any amendment or waiver effected in accordance with this Section 9
shall be binding upon the Investor and the Company.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of this Agreement unless the same consideration also is
offered to all of the parties to this Agreement.

 


10.                                 MISCELLANEOUS.


 

A.                                       A PERSON IS DEEMED TO BE A HOLDER OF
REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME
REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS,
NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH REGISTRABLE
SECURITIES.

 

B.                                      ANY NOTICES, CONSENTS, WAIVERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

 

If to the Company, to:

 

Spherix Incorporated

 

 

12051 Indian Creek Court

 

 

Beltsville, Maryland 20705

 

 

Attention:

President

 

 

Telephone:

(301) 419-3900

 

 

Facsimile:

(301) 210-4908

 

9

--------------------------------------------------------------------------------


 

With a copy to:

 

James E. Baker, Jr., Esq.

 

 

Baxter, Baker, Sidle, Conn & Jones, P.A.

 

 

120 E. Baltimore Street, Suite 2100

 

 

Baltimore, MD 21202

 

 

Facsimile:

(410) 230-3801

 

 

 

If to the Investor, to:

 

Cornell Capital Partners, LP

 

 

101 Hudson Street – Suite 3700

 

 

Jersey City, New Jersey 07302

 

 

Attention:

Mark Angelo

 

 

 

Portfolio Manager

 

 

Telephone:

(201) 985-8300

 

 

Facsimile:

(201) 985-8266

 

 

 

With a copy to:

 

Cornell Capital Partners, LP

 

 

101 Hudson Street – Suite 3700

 

 

Jersey City, NJ 07302

 

 

Attention:

Troy J. Rillo, Esq.

 

 

Telephone:

(201) 985-8300

 

 

Facsimile:

(201) 985-8266

 

Any party may change its address by providing written notice to the other
parties hereto at least five days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by a courier or overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

C.                                       FAILURE OF ANY PARTY TO EXERCISE ANY
RIGHT OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN
EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.

 

D.                                      THE CORPORATE LAWS OF THE STATE OF NEW
JERSEY SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND
THE INVESTOR.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW JERSEY OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW JERSEY.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPERIOR COURTS OF THE STATE OF
NEW JERSEY, SITTING IN HUDSON COUNTY, NEW JERSEY AND THE FEDERAL DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY SITTING IN NEWARK, NEW JERSEY, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF

 

10

--------------------------------------------------------------------------------


 

ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

E.                                       THIS AGREEMENT, THE STANDBY EQUITY
DISTRIBUTION AGREEMENT, THE ESCROW AGREEMENT, AND THE PLACEMENT AGENT AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, THE STANDBY EQUITY DISTRIBUTION AGREEMENT, THE ESCROW
AGREEMENT, AND THE PLACEMENT AGENT AGREEMENT SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.

 

F.                                         THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF
THE PARTIES HERETO.

 

G.                                      THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.

 

H.                                      THIS AGREEMENT MAY BE EXECUTED IN
IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE
EXECUTED BY A PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE
TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO
DELIVERING THIS AGREEMENT.

 

I.                                          EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

J.                                          THE LANGUAGE USED IN THIS AGREEMENT
WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

K.                                       THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

COMPANY:

 

SPHERIX INCORPORATED

 

 

 

By:

 

 

 

Name:

Richard C. Levin

 

Title:

President

 

 

 

 

 

INVESTOR:

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Attention:

 

Re:                               SPHERIX INCORPORATED

 

Ladies and Gentlemen:

 

We are counsel to Spherix Incorporated (the “Company”), and have represented the
Company in connection with that certain Standby Equity Distribution
Agreement (the “Standby Equity Distribution Agreement”) entered into by and
between the Company and Cornell Capital Partners, LP (the “Investor”) pursuant
to which the Company issued to the Investor shares of its Common Stock, par
value $0.005 per share (the “Common Stock”).  Pursuant to the Standby Equity
Distribution Agreement, the Company also has entered into a Registration Rights
Agreement with the Investor (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “Securities Act”).  In connection with
the Company’s obligations under the Registration Rights Agreement, on
                                       , the Company filed a Registration
Statement on Form                 (File No. 333-                        ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Investor as a
selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

cc:                       Cornell Capital Partners, LP

 

13

--------------------------------------------------------------------------------